— Order of the Supreme Court, New York County (Arthur *579E. Blyn, J.), entered on October 27,1983, which granted plaintiff Manhattan Plaza, Inc.’s motion, permitting the amendment of the caption in this action, granting leave to serve a second supplemental complaint and striking that portion of the third-party summons and complaint which pertained to Lewis Hartman and HCK Recreation, Inc., doing business as Plaza 43 Associates, reversed, on the law, and motion denied, with costs.
Although denominated a motion to correct a mistake and misnomer (CPLR 2001), in effect, it was a motion to substitute and add parties plaintiff. In substance, it was an attempt to avoid the operation of the Statute of Limitations and the effect of plaintiff’s own gross laches (see Neggy Travel Serv. v Sabena Belgian World Airlines, 56 AD2d 537). Hence, the motion should not have been granted. Concur — Ross, J. P., Bloom, Fein and Kassal, JJ.